                Case 4:19-cv-00587-LPR Document 10 Filed 06/02/20 Page 1 of 1



                              IN THE UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF ARKANSAS
                                        CENTRAL DIVISION


GREG WILSON and TONYA MOWAN,                                                                          PLAINTIFFS
Individually and on
Behalf of Others Similarly Situated


v.                                       Case No: 4:19-cv-00587-LPR


SUBWAY DEVELOPMENT, INC. and
SCOTT STRZELECKI                                                                                   DEFENDANTS

                                                      ORDER

              Before the Court is the Parties’ Joint Motion to Dismiss with Prejudice and for Approval

of the Settlement Agreement.1 Neither a collective nor a class was requested or certified. Court

approval of the settlement is not required in the specific circumstances of this case.

              The Court understands that the Parties have settled and are thus jointly requesting that this

case be dismissed with prejudice. The Court grants that request. The case is DISMISSED with

prejudice.2


              IT IS SO ORDERED this 2nd day of June 2020.



                                                            _______________________________
                                                            LEE P. RUDOFSKY
                                                            UNITED STATES DISTRICT JUDGE




1
    Doc. 9.
2
  The Court will not issue a judgment in this case for three days. If the Parties believe that, even absent collective or
class certification, Court approval of a settlement is required under U.S. Supreme Court or Eighth Circuit precedent,
both of the Parties or either Party should file a motion within the next three days that provides and explains the
controlling precedent on point.
